        Case 1:20-mj-00050-RMM Document 1-1 Filed 03/24/20 Page 1 of 4



                              STATEMENT OF FACTS


On March 20, 2020, an individual (herein “witness #1”) contacted an officer with the
Metropolitan Police of the District of Columbia (MPDC) in the 4700 block of South Capitol
Street Southeast. Witness #1 advised the member that he believed
(herein “complainant”) was being sexually abused by                , Michael Edwards (herein
“EDWARDS”). The MPDC Officer contacted the MPDC Youth and Family Services Division
(YFSD) to forward the report to a YFSD Detective for investigation.
On March 20, 2020, a detective from YFSD was assigned this investigation. The detective
contacted witness #1 regarding the allegation. Witness #1 stated that he had discovered a hidden
file on his cellular device which contained videos and images depicting the complainant.
Witness #1 reported that the media files depicted the complainant engaging in sexual acts and
fully nude. Witness #1 advised that he recognized the complainant in the photographs and the
location where the photographs were taken. Witness #1 reported that the location was an
apartment building located at
On March 23, 2020, witness #1 was directed to meet with your affiant in regards to this
investigation. Your affiant met with witness #1 at 555 4th Street Northwest in Washington, D.C.
to discuss the reported allegations of sexual abuse. Witness #1 met with your affiant and brought
with him an Apple iPhone 11.
Witness #1 advised that he had been given an Apple iPhone 11 (IMEI#356170095827821) by
EDWARDS in February 2020. Witness #1 reported that he has maintained possession of the
device since then and has used it as his personal device.
Witness #1 reported that he located a photo safe application on the phone in the past week, and
attempted to access it. Witness #1 reported that the application was locked with a password, so
he was unable to access it at that time. Witness #1 then attempted multiple different passwords
to get into the application, which led to the application resetting the password and sending an
email. Witness #1 found that the email was sent to an email address linked to his device, so he
was able to reset the password which allowed him to access the application.
Witness #1 reported that he immediately discovered one hundred and eight images and videos
located within the application’s main album. Witness #1 held up the Apple iPhone 11 for your
affiant to view, and your affiant was able to clearly see numerous videos and images depicting an
African-American female in stages of undress. In some of these images, the female appeared to
be engaged in actual or simulated masturbation. In other images, the female was positioned in
such a way and/or the camera was focused in such a way that the female’s genital area was
visible and appeared to be the focal point of the image
Witness #1 provided written and verbal consent permitting the search of this cellular telephone.
Your affiant was able to review the images and videos depicting the complainant that were on
this cellular telephone. A male’s voice can be heard in some of the videos. In some of the
         Case 1:20-mj-00050-RMM Document 1-1 Filed 03/24/20 Page 2 of 4



images, a hand is visible – and it is touching the complainant’s genitals/genital area.
Furthermore, an erect penis is observed in several of the images.
Witness #1 advised your affiant that the female in the pictures is the complainant, and that the
male in the pictures is          , EDWARDS. Witness #1 reported that the complainant is
currently fifteen years old and also reported that EDWARDS was born in 1975. Witness #1
advised that although he was unable to see EDWARDS’s face in the images, he knew that it was
           because he heard EDWARDS voice and he recognized it. Witness #1 also advised that
he recognized a tattoo on the hand of the person seen penetrating the complainant’s vagina with
his fingers and thumbs. Witness #1 reported that the tattoo he saw in the videos and images is a
tattoo of “3 m’s and 3 q’s” that he knows            , EDWARDS, has on his hand.
Witness #1 then advised that he recognized the background of the videos as the previous home of
                     EDWARDS. Witness #1 reported that he immediately recognized the
surroundings in the video to be located at
Witness #1 advised that                    EDWARDS,                                  had lived
in the home up until a year or a year and a half ago. Witness #1 reported that  family moved
to an apartment in Prince Georges County, Maryland. Witness #1 reported that this address is
                                                       .
Witness #1 then advised that after thinking about the backgrounds of the videos that some of
them had carpeting shown on the floor. Witness #1 reported that the Washington, D.C. address
did not have any carpeting and that all the flooring was hardwood. Witness #1 advised that he
has been to the residence in Prince Georges County and has seen the carpeting on the floors.
Your affiant reviewed the media files located on this cellular telephone and observed the
following:
   1. IMG_0645.MOV: This video displays the complainant standing completely nude with
      her breast and genitals visible in what appears to be a bedroom with a hardwood floor.
      The complainant is asked by a male voice several questions, including: are you ready?;
      what’s your name?; how old are you?; do you want me to give you this dick? The
      complainant responds by stating her name; her age as thirteen; and stating yes. The
      complainant appears to be visibly frightened in the video. A male’s voice, believed to be
      EDWARDS, states, “All I want is some pussy, I don’t wanna hurt you, but if you tell on
      me I’m going to hurt you.”


Your affiant spoke with a second individual (herein “witness #2”) who advised that EDWARDS
            , and that he was aware of the images and videos located on witness #1’s telephone.
Witness #2 reported that after being made aware of this information, he spoke to the complainant
and attempted to get her to leave             with him. The complainant advised that she was
scared for her safety if she left, and advised witness#2 that EDWARDS was still abusing her.
On March 23, 2020, EDWARDS was arrested for violating 18 U.S. Code § 2251, “Sexual
Exploitation of Children” by members of CEHTTF and transported to the Washington Field
        Case 1:20-mj-00050-RMM Document 1-1 Filed 03/24/20 Page 3 of 4



Office (WFO). Your affiant observed that EDWARDS has a tattoo of what appears to be “ three
M’s and three Q’s” on his right hand in dark ink. This appears to be the same tattoo that was
visible on the hand that was depicted in some of the images and videos described above.
Members of the CEHTTF conducted an initial interview of the complainant shortly after
EDWARDS was arrested and transported out of the home. The complainant was advised that
EDWARDS had been arrested and she was asked if she knew why law enforcement was there.
The complainant reported that law enforcement were in the home because “they were doing
stuff.” The complainant also reported that        of hers had found a video that she was in.
When speaking to law enforcement, the complainant stated that EDWARDS had raped her that
day. The complainant advised that EDWARDS sexually assaulted her


Your affiant and another member of the CEHTTF transported EDWARDS from Greenbelt,
Maryland to the WFO in Washington, D.C. EDWARDS was advised of his Miranda rights and
he agreed to waive these rights and speak to law enforcement. EDWARDS initially stated that
he did not know why the FBI came to his home that evening, and asked if the investigation was
regarding his sons. Your affiant advised EDWARDS that the investigation was about a video in
which EDWARDS’s tattoo on his right hand was visible, and that his voice was recognized in
the video by one of his sons. Your affiant also informed EDWARDS that this video was on a
cellular device provided to law enforcement by witness #1.
EDWARDS then stated that he knew what the investigation was about, stating that he “trained”
the complainant. EDWARDS attempted to explain that he had been “training” the complainant
to be able to defend herself if someone attacked her or attempted to rape her. EDWARDS stated
that he did this by creating situations in which the complainant could find herself potentially
being raped. EDWARDS advised that these situations included having the complainant strip
naked and pose for him. He additionally admitted that he had taken two fingers and “jammed”
them inside the complainant’s vagina “hard.” EDWARDS stated that he had done this so the
complainant could know what “it felt like”, and he admitted that the complainant had cried out in
pain while he was assaulting her.
EDWARDS was asked about the other images and videos located on the cellular telephone, and
he stated that he had kept the media on his cellular phone which he gave to witness #1.
EDWARDS stated that he had made screenshots and clips of the videos he had recorded because
he liked the shape of the complainant’s body. EDWARDS also stated that he liked the way her
abs were toning. EDWARDS denied distributing these images and videos to anyone.
EDWARDS was asked if he had ever penetrated the complainant’s vagina with his penis, and he
initially stated that he had not. However, when confronted, EDWARDS admitted that he had
vaginally penetrated the complainant with his penis. EDWARDS stated that he had done this on
the evening of March 23, 2020, shortly before he was arrested. EDWARDS attempted to explain
that he had done so in response to the complainant’s questions about how she could stop a sexual
assault. EDWARDS informed law enforcement that he explained to the complaint that she
would have to see what it felt like. EDWARDS explained to your affiant that this meant him
        Case 1:20-mj-00050-RMM Document 1-1 Filed 03/24/20 Page 4 of 4



putting his penis inside the complainant. EDWARDS advised that he then put a condom on and
penetrated the complainant’s vagina in the bedroom of
          . EDWARDS stated that he only did “three strokes” and did not ejaculate inside the
complainant. EDWARDS informed law enforcement that he threw the condom in a garbage can
outside the home after he sexually assaulted the complainant, so that his wife would not find a
condom in the home. EDWARDS later admitted that he had lied about the location of the
condom, and that he really threw it on the ground in a parking lot near the residence.
